UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1920


NATHANIEL WILLINGHAM,

                     Plaintiff - Appellant,

              v.

RAY MABUS,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:16-cv-00187-D)


Submitted: May 7, 2019                                            Decided: May 15, 2019


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Nathaniel Willingham, Appellant Pro Se. Rudy E. Renfer, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nathaniel Willingham appeals the district court’s order granting summary

judgment to Ray Mabus, Secretary of the Department of the Navy, on Willingham’s

complaint alleging race discrimination and retaliation. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Willingham v. Mabus, No. 5:16-cv-00187-D (E.D.N.C. May 22, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2